DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-14 in the reply filed on 04/07/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 7 is objected to because of the following informalities: 
“determining … for transmission in the plurality of ;” (line 8) is an incomplete sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8, 13-14, and 27-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0282137 A1) hereinafter “Wang”.
Regarding claim 7:
Wang discloses a method of wireless communication performed by a user equipment (UE) (Fig.1, 103), comprising: 
receiving one or more configuration messages identifying a plurality of sub-slot physical uplink control channel (PUCCH) resources (Para. [0133], [0217], [0221], [0222], the number of repetitions, k));
receiving an indication of a particular sub-slot PUCCH resource of the plurality of sub-slot PUCCH resources, to be used for PUCCH repetition (Para. [0217], [0221], [0222], start symbol position S and length/number of symbols of one repetition, e.g., the first repetition); 
determining, based at least in part on the one or more configuration messages, a quantity of PUCCH repetitions for transmission in the plurality of; and transmitting uplink control information (UCI) in the plurality of sub-slot PUCCH resources based at least in part on the quantity of PUCCH resources (Para. [0222], first repetition and second repetition).
Regarding claim 8:
Wang further discloses wherein the particular sub-slot PUCCH resource is a sequentially first sub-slot PUCCH resource of the plurality of sub-slot PUCCH resources (Para. [0217], [0221], [0222], start symbol position and length/number of symbols of one repetition, i.e. first repetition).
Regarding claim 13:
Wang further discloses wherein at least one of the one or more configuration messages is a downlink control information (DCI) message (Para. [0177], [0187], [0221]).
	Regarding claim 14:
Wang further discloses determining that a sub-slot PUCCH resource crosses a slot boundary (Para. [0222], first repetition crosses boundary of Slot n because it occupies symbol 3 in Slot n to symbol 0 in Slot (n+1); Also Para. [0225] and [0226]); and adjusting the UCI based at least in part on determining that the particular sub-slot PUCCH resource crosses the slot boundary, wherein the UCI is transmitted further based at least in part on adjusting the UCI (Para. [0222], symbol 0 in Slot (n+1) is dropped; Para. [0225], first repetition is segmented into 4 transport blocks; Also Para. [0226]).
Regarding claim 27:
Wang further discloses wherein the quantity of PUCCH repetitions is determined using the DCI message (Para. [0177], [0187], [0221], [0276]).
Regarding claim 28:
Wang further discloses wherein the one or more configuration messages include a downlink control information (DCI) message (Para. [0177], [0187], [0221]), and wherein the UCI is transmitted on a particular resource indicated by the one or more configuration messages (Para. [0221] and [0222]).
Regarding claim 29:
Wang further discloses wherein at least one of the one or more configuration messages is a radio resource control (RRC) message (Para. [0177], [0187], [0221], [0276]).
Regarding claim 30:
Wang further discloses wherein a particular PUCCH resource is used for transmitting the UCI further based on a radio resource control (RRC) configuration of the particular PUCCH resource (Para. [0177], [0187], [0221], [0276]).
Regarding claims 31 and 47:
Wang discloses a user equipment (UE) (Fig. 26, 2200, Para. [0298]) for wireless communication, comprising: a memory (Fig. 26, 2202); and one or more processors (Fig. 26, 2201) configured to: receive one or more configuration messages identifying a plurality of sub-slot physical uplink control channel (PUCCH) resources; receive an indication of a particular sub-slot PUCCH resource, of the plurality of sub-slot PUCCH resources, to be used for PUCCH repetition; determine, based at least in part on the one or more configuration messages, a quantity of PUCCH repetitions for transmission in the plurality of sub-slot PUCCH resources; and transmit uplink control information (UCI) in the plurality of sub-slot PUCCH resources based at least in part on the quantity of PUCCH repetitions. (See rejection of claim 7).
Regarding claims 32-39:
See rejections of claims 7-9, 13, and 27-30.
Regarding claim 40:
Wang discloses a non-transitory computer-readable medium (Fig. 26, 2202) storing a set of instructions (Para. [0298], computer executable instructions) for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: receive one or more configuration messages identifying a plurality of sub-slot physical uplink control channel (PUCCH) resources; receive an indication of a particular sub-slot PUCCH resource, of the plurality of sub-slot PUCCH resources, to be used for PUCCH repetition; determine, based at least in part on the one or more configuration messages, a quantity of PUCCH repetitions for transmission in the plurality of sub-slot PUCCH resources; and transmit uplink control information (UCI) in the plurality of sub-slot PUCCH resources based at least in part on the quantity of PUCCH repetitions. (See rejection of claim 7). 
Regarding claims 41-46:
See rejections of claims 8-9, 13-14, 28, and 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Papasakellariou (US 2019/0313342 A1) hereinafter “Papasakellariou”.
Regarding claim 9:
Wang does not disclose wherein the UCI includes hybrid automatic repeat request (HARQ) acknowledgement (ACK) feedback.
Papasakellariou teaches UCI includes hybrid automatic repeat request (HARQ) acknowledgement (ACK) feedback (Para. [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wang in light of the teaching by Papasakellariou to include the feature the UCI includes hybrid automatic repeat request (HARQ) acknowledgement (ACK) feedback in order to indicate correct or incorrect detection of data transport blocks in a downlink channel.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465